      Case 1:19-cv-05336-PAE-SDA Document 57 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SHERI KAMIEL,

                                       Plaintiff,                   19 Civ. 5336 (PAE) (SDA)
                        -v-
                                                                               ORDER
 HAI STREET KITCHEN CO. ET AL,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a proposed order to show cause from defendant Daisuke

Kawauchi, arising from his motion to vacate the default judgment against him. Dkts. 54, 55. In

its August 23, 2021 order, the Court has already invited plaintiff to respond to defendant’s

motion to vacate the default judgment, Dkt. 54, and the Court has now received plaintiff’s

response, see Dkt. 56. The Court therefore denies the order to show cause as unnecessary. The

Court will resolve defendant’s motion shortly.


       SO ORDERED.


                                                             PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 25, 2021
       New York, New York
